IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-88,111-01


                            EX PARTE JOHNNY CASTRO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-12-904069-A IN THE 403RD DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam. Alcala, J., filed a concurring opinion.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and injury to a child, and he was sentenced to incarceration. He was also charged with and convicted

of felony murder. The Third Court of Appeals set aside the felony murder conviction, but it affirmed

the convictions for capital murder and injury to a child. Castro v. State, No. 03-12-00730-CR (Tex.

App.—Austin del. Mar. 13, 2015).

        Applicant raises several claims in his habeas application, including claims of ineffective

assistance of trial and appellate counsel. He has alleged facts that, if true, might entitle him to relief.
                                                                                                       -2-

Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex.

Crim. App. 1999). There is no response from trial or appellate counsel in the record provided to this

Court. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

          The trial court shall order trial and appellate counsel to respond to Applicant’s claims of

ineffective assistance by explaining counsels’ representation of Applicant, including applicable

strategy and tactical decisions. To obtain the responses, the trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC.

art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: March 28,2018

Do not publish